Order filed September 19, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00173-CR
                                  ____________

                    AARON MICHAEL BLAY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1464213

                                    ORDER

      Appellant is represented by appointed counsel, Sarah Beth Landau.
Appellant’s brief was originally due May 25, 2017. We have granted a total of 97
days to file appellant’s brief until August 30, 2017. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed, and no motion for extension has been filed.
          Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Court of Criminal Appeals issued Misc. Docket No. 17-010, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.

          Accordingly, we order Sarah Beth Landau to file a brief with the clerk of this
court on or before October 2, 2017. If counsel does not timely file appellant’s brief
as ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief and
the consideration of sanctions, appointment of new counsel, or other appropriate
relief.



                                      PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan




                                             2